              Case 2:19-cv-01044-MK           Document 32        Filed 11/04/20     Page 1 of 2




 1   CHAD HATFIELD
     Attorney at Law
 2   Hatfield Law Office
     8131 W Klamath Ct, Ste D
 3
     Kennewick, WA 99336
 4   Telephone: (509) 378-3696
     Attorney for Plaintiff
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
 7                                    PENDLETON DIVISION
 8

 9     DEREK KRUEGER,

10               Plaintiff,                                Case No. 2:19-cv-01044-MK
11     vs.
12
       Acting Commissioner of the Social
13     Security Administration,
                                                           ORDER GRANTING PLAINTIFF’S
14               Defendant.                                PETITION FOR EAJA FEES
15

16           BEFORE THE COURT is Plaintiff’s motion for an award of attorney fees pursuant to the
17
     Equal Access to Justice Act (EAJA), 28 U.S.C. §2412. (Ct. Rec. 24.) Attorney CHAD
18
     HATFIELD represents Plaintiff; Assistant United States Attorney Renata Gowie and Special
19
     Assistant United States Attorney Katherine B. Watson, represent the Defendant.
20

21           On July 13, 2020, this Court issued its PLAINTIFF’S MOTION FOR SUMMARY

22   JUDGMENT/ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
23
     (Ct. Rec. 22/23.) Plaintiff now moves for an award of attorney fees pursuant to EAJA (Ct. Rec.
24
     24.)
25
             The EAJA provides for an award of attorney fees to private litigants who both prevail in
26

27   civil actions (other than tort) against the United States and timely file a petition for fees. 28

28   U.S.C. §2412(d)(2)(A). Under the EAJA, the court shall award attorney fees to the prevailing


     ORDER GRANTING PLAINTIFF’S PETITION FOR EAJA FEES 1
                Case 2:19-cv-01044-MK          Document 32       Filed 11/04/20     Page 2 of 2




 1   party unless it finds the government’s position was “substantially justified or that special

 2   circumstances make such an award unjust.” 28 U.S.C. §2412(d)(1)(A).
 3
               Plaintiff seeks attorney fees of $7,065.45, based on an attorney fee rate of $205.25 per
 4
     hour for 4.0 hours in 2019, $206.77 per hour for 30.2 hours worked in 2020. Accordingly, after
 5
     review,
 6

 7             IT IS ORDERED:

 8             (1)    The Plaintiff’s Motion (Ct. Rec. 24.) is GRANTED. The Commissioner is
 9
     directed to pay Plaintiff EAJA fees of $7,065.45.
10
               (2)    The award to plaintiff shall be delivered or otherwise transmitted to plaintiff’s
11
     attorney of record. Address for the attorney for the Plaintiff:
12

13                    Chad Hatfield
                      8131 W Klamath Ct, Ste D
14                    Kennewick, WA 99336
15
               (3)    EAJA fees, expenses, and costs are subject to any offsets allowed under the
16
     Treasury Offset Program (TOP), as discussed recently in Astrue v. Ratliff,         U.S.
17
     (2010), 130 S. Ct. 2521, 2522 (2010). No costs or expenses are awarded.
18

19             (4)    The District Court Executive is directed to file this Order, provide a copy to

20   plaintiff as the prevailing party, plaintiff’s counsel, and defendant’s counsel, and CLOSE the
21
     file.
22
               IT IS SO ORDERED.
23
                      DATED this 4th day of November
                                              __________               , 2020.
24

25
                                                            s/ Mustafa T. Kasubhai
                                                           ___________________________________
26                                                                MUSTAFA T. KASUBHAI
                                                           UNITED STATES MAGISTRATE JUDGE
27

28



     ORDER GRANTING PLAINTIFF’S PETITION FOR EAJA FEES 2
